
	
		II
		110th CONGRESS
		1st Session
		S. 1990
		IN THE SENATE OF THE UNITED STATES
		
			August 3, 2007
			Mr. Rockefeller (for
			 himself, Mr. Inouye, and
			 Mr. Sanders) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To amend part D of title III of the Public Health Service
		  Act to authorize grants and loan guarantees for health centers to enable the
		  centers to fund capital needs projects, and for other
		  purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Build, Update, Improve, Lift, and
			 Design Health Centers Act of 2007 or the BUILD
			 Act.
		2.FindingsCongress makes the following
			 findings:
			(1)Many health care
			 experts believe that lack of access to basic health services is our Nation’s
			 single most pressing health care problem. There are 56,000,000 Americans that
			 do not have access to a primary care provider, whether they have health
			 insurance or not. In addition, more than 45,000,000 Americans lack health
			 insurance and have difficulty accessing care due to the inability to pay for
			 such care.
			(2)Health centers,
			 including community health centers, migrant health centers, health centers for
			 the homeless, and public housing health centers, address the health care access
			 problem by providing primary care services in thousands of rural and urban
			 medically-underserved communities throughout the United States.
			(3)Health centers
			 provide basic health care services to 16,000,000 Americans each year, including
			 nearly 9,500,000 minorities, 850,000 farmworkers, and 750,000 homeless
			 individuals. One in five children from low-income families receives care
			 through health centers.
			(4)Studies show that
			 health centers provide high-quality and cost-effective health care. The average
			 yearly cost for a health center patient is approximately $1.25 per day.
			(5)One of the most
			 effective ways to address America’s health care access problem is by
			 dramatically expanding access to health centers, as both the Senate and the
			 President have proposed.
			(6)Many existing
			 health centers operate in facilities that desperately need renovation or
			 modernization. Thirty percent of health centers are located in buildings that
			 are more than 30 years old, with 12 percent of such centers operating out of
			 facilities that are more than 50 years old. In a survey of health centers in 11
			 States, 2/3 of those centers identified a need to improve, expand, or replace
			 their current facility. An extrapolation based on this survey indicates there
			 may be as much as $2,200,000,000 in unmet capital needs in our Nation’s health
			 centers.
			(7)Dramatically
			 increasing access to health centers requires building new facilities in
			 communities that have access problems and lack a health center.
			(8)Health centers
			 often do not have the means to pay for capital improvements or new facilities.
			 While most health centers raise some funds through private donations, it is
			 difficult to raise sufficient amounts for capital needs without a
			 middle-upper-class donor base similar to other nonprofit organizations like
			 universities and hospitals.
			(9)Health centers
			 have a limited ability to support loan payments. Due to an increasing number of
			 uninsured patients and the fact that many health care reimbursements are less
			 than the cost of care, health centers rarely have more than minimal positive
			 operating margins. Yet lenders are rarely willing to take risks on nonprofit
			 organizations without these positive margins.
			(10)While the
			 Federal Government currently provides grants to health centers to assist with
			 operational expenses used to provide care to a medically underserved
			 population, there is no authority to provide grants to assist health centers to
			 meet capital needs, such as construction of new facilities or modernization,
			 expansion, or replacement of existing buildings.
			(11)To assist health
			 centers with their mission of providing health care to the medically
			 underserved, the Federal Government should supplement local efforts to meet the
			 capital needs of health centers.
			3.Amendments to
			 the Public Health Service
			 Act
			(a)Health care
			 facility grants and loan guaranteesSubpart I of part D of title
			 III of the Public Health Service Act
			 (42 U.S.C.
			 254b et seq.) is amended by adding at the end the
			 following:
				
					330R.Health care
				facility grants and loan guarantees
						(a)Eligible health
				center definedIn this section, the term eligible health
				center means a health center that receives—
							(1)a grant, on or
				after the date of enactment of this section, under subsection (c)(1)(A),
				(e)(1)(A), (e)(1)(B), (f), (g), (h), or (i) of section 330; or
							(2)a subgrant, on or
				after the date of enactment of this section, from a grant awarded under such
				provision of law.
							(b)Grant program
				authorized
							(1)In
				generalThe Secretary may award grants to eligible health centers
				to pay for the costs described in paragraph (2).
							(2)Use of
				fundsAn eligible health center that receives a grant under
				paragraph (1) may use the grant funds to—
								(A)modernize,
				expand, and replace existing facilities at such center; and
								(B)construct new
				facilities at such center.
								(3)Limitation
								(A)In
				generalSubject to subparagraph (B), the Federal share of a grant
				awarded under paragraph (1) to expand an existing, or construct a new, facility
				shall not exceed 90 percent of the total cost of the project (including
				interest payments) proposed by the eligible health center.
								(B)ExceptionThe
				Federal share maximum under subparagraph (A) shall not apply if—
									(i)the total cost of
				the project proposed by the eligible health center is less than $750,000;
				or
									(ii)the Secretary
				waives such maximum upon a showing of good cause.
									(c)Facility loan
				guarantees
							(1)In
				general
								(A)In
				generalThe Secretary shall establish a program under which the
				Secretary may guarantee not less than 90 percent of the principal and interest
				on the total amount of loans made to an eligible health center by non-Federal
				lenders in order to pay for the costs associated with a capital needs project
				described in subparagraph (B).
								(B)ProjectsCapital
				needs projects under this subsection include—
									(i)(I)acquiring, leasing,
				modernizing, expanding, or replacing existing facilities;
										(II)constructing new facilities; or
										(III)purchasing or leasing equipment;
				or
										(ii)the costs of
				refinancing loans made for any of the projects described in clause (i).
									(C)Not a Federal
				subsidyAny loan guarantee issued pursuant to this subsection
				shall not be deemed a Federal subsidy for any other purpose.
								(2)Authority for
				loan guarantee programWith respect to the program established
				under paragraph (1), the Secretary shall assume such authority—
								(A)as the Secretary
				has under paragraphs (2) and (4) of section 330; and
								(B)under section
				1620 as the Secretary determines is necessary and appropriate.
								(3)Health center
				project applicationsThe Secretary shall require that all
				applicants for grants and loans under this section—
								(A)comply with the
				conditions set forth in section 1621, as in effect on the date of enactment of
				this section, with respect to activities authorized for assistance under
				subsections (b)(2) and (c)(1)(B) in the same manner that applicants for loans,
				loan guarantees, or grants for medical facilities projects under such section
				are required to comply with such conditions, unless such conditions are, by
				their terms, otherwise inapplicable; and
								(B)(i)give priority to
				contractors that employ substantial numbers of workers who reside in the area
				to be served by the health center; and
									(ii)include in the construction
				contract involved a requirement that the contractor will give priority in
				hiring new employees to residents of such area.
									(4)DefinitionsIn
				this subsection:
								(A)FacilitiesThe
				term facilities means a building or buildings used by a health
				center, in whole or in part, to provide services permitted under section 330
				and for such other purposes as are not specifically prohibited under such
				section as long as such use furthers the objectives of the health
				center.
								(B)Non-federal
				lenderThe term non-Federal lender means any entity
				other than an agency or instrumentality of the Federal Government authorized by
				law to make loans, including a federally-insured bank, a lending institution
				authorized or licensed to make loans by the State in which it is located, a
				community development finance institution or community development entity (as
				designated by the Secretary of the Treasury), any such lender as the Secretary
				may designate, and a State or municipal bonding authority or such authority’s
				designee.
								(d)EvaluationNot
				later than 3 years after the date of enactment of this section, the Secretary
				shall prepare a report containing an evaluation of the programs authorized
				under this section. Such report shall include recommendations on how this
				section can be improved to better help health centers meet such centers’
				capital needs in order to expand access to health care in the United
				States.
						(e)AuthorizationFor
				the purpose of carrying out this section, the Secretary shall use not more than
				5 percent of any funds appropriated pursuant to section 330(s) (relating to
				authorization of appropriations). In addition, funds appropriated for fiscal
				years 1997 and 1998 under the Departments of Labor, Health and Human Services,
				and Education, and Related Agencies Appropriations Acts of 1997 and 1998, which
				were made available for loan guarantees for loans made by non-Federal lenders
				for construction, renovation, and modernization of medical facilities that are
				owned and operated by health centers and which have not been expended, shall be
				made available for loan guarantees under this
				section.
						.
			(b)Authorization
			 of appropriationsSection 330(r)(1) of the
			 Public Health Service Act (42 U.S.C.
			 254b(r)(1)) (relating to authorization of appropriations) is amended
			 by striking this section and inserting this section and
			 section 330R.
			
